DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 11, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latta et al. (2014/0145914) in view of Border et al. (2012/0050141).

Regarding claim 1, Latta teaches an apparatus comprising: a head mounted display device (Fig 1, 34; para [0012]: a head-mounted display (HMD) device) having at least one lens (Fig 2; para [0019] In one example, the transparent display 50 may include image-producing elements located within lenses 204 (such as, for example, a see-through Organic Light-Emitting Diode (OLED) display)); a processor; a memory device (para [0036] The first HMD device 34 may also include a processor 232 having a logic subsystem and a storage subsystem) that stores para [0019]: In one example, the transparent display 50 may include image-producing elements located within lenses 204 (such as, for example, a see-through Organic Light-Emitting Diode (OLED) display).); detect at least one environmental characteristic associated with a user's surroundings (para [0023] The first HMD device 34 may also include an optical sensor system 58 that utilizes at least one outward facing sensor 212, such as an optical sensor. Outward facing sensor 212 may detect movements within its field of view, such as gesture-based inputs or other movements performed by a user or by a person or physical object within the field of view. Outward facing sensor 212 may also capture image information and depth information from a physical environment and physical objects within the environment. For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera. In some examples, outward facing sensor 212 may include one or more optical sensors for observing visible spectrum and/or infrared light from real-world lighting conditions in the physical environment. Such sensors may include, for example, a charge coupled device image sensor that may detect RGB ambient light and/or black and white ambient light).
Latta fails to teach determine whether the at least one environmental characteristic affects the visibility of the displayed information; and automatically adjust, responsive to determining that the at least one environmental characteristic affects the visibility of the displayed information, an opacity of the at least one lens, wherein the automatically dynamically identifying an opacity threshold; and adjusting the opacity of the at least one lens up to the opacity threshold; as claimed.

Border teaches an apparatus comprising a head mounted display device (para [0025] FIG. 6 is an illustration of a heads-up display in an embodiment of the invention with state detectors) having at least one lens (para [0042] the head-mounted display 10 including one or more lens areas 12 with display areas 15); detect at least one environmental characteristic associated with a user's surroundings (para [0043] In an embodiment of the invention, the viewing state of the independently controllable switchable viewing areas 16 automatically switches from the information state to the transparent state and vice versa, in response to the control signal. The control signal is generated by circuitry (for example, circuits that can be part of the controller 9) in response to an external signal. A suitable external signal can be generated by a user-operated switch or from a sensor responsive to a variety of conditions, for example, the biological state of the user, the eye state of the user, a movement of the user, a position of the user, or the environment external to the user and the head-mounted display apparatus. An external signal can be initiated by a stimulus detected by external stimulus detector 6 attached to the head-mounted display 10 or detected by an external sensor that is connected to the head-mounted display 10 either by wires or by wireless (not shown in FIG. 6). A external signal can be provided to the controller 9 when the external stimulus detector 6 indicates that a detectable change has occurred that warrants a state change in one or more of the independently controllable switchable viewing areas 16); determine whether the at least one environmental characteristic affects the visibility of the displayed information (para [0043] A external signal can be provided to the controller 9 when the external stimulus detector 6 indicates that a detectable change has occurred that warrants a state change in one or more of the independently controllable switchable viewing areas 16); and automatically adjust, responsive to determining that the at least one environmental characteristic affects the visibility of the displayed information, an opacity of the at least one lens, wherein the automatically adjusting comprises dynamically identifying an opacity threshold (para [0040] A transparent element transmits substantially all the incident light and an opaque element does not transmit incident light. An opaque element can be light-absorbing (e.g. black) or light reflective (e.g. a mirror). A semi-transparent element can transmit various amounts less than all but more than none of the light incident on the element, for example a semi-transparent element can transmit 10%, 30%, 50%, 70%, or 90% (= claimed opacity threshold) of the incident light. In one embodiment of the present invention, the controller 32 controls each of the independently controllable switchable viewing areas 16 to have any of a plurality of different levels of transparency. For example, the controller 32 can control the independently controllable switchable viewing area 16 to be 90%, 50%, or 10% transmissive depending on the control signal provided, for example the strength of an applied electric field to a selected material layer.); and adjusting the opacity of the at least one lens up to the opacity threshold (para [0040] For example, the controller 32 can control the independently controllable switchable viewing area 16 to be 90%, 50%, or 10% transmissive depending on the control signal provided, for example the strength of an applied electric field to a selected material layer. para [0043] In an embodiment of the invention, the viewing state of the independently controllable switchable viewing areas 16 automatically switches from the information state to the transparent state and vice versa, in response to the control signal. Fig 9A-Fig 9E).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Latta with the teachings of Border, because this will result in an improved head-mounted display that enables viewing of high quality image information with reduced motion sickness and improved viewing comfort for the user in response to a control signal (Border: para [0017]).

Regarding claim 2, Latta teaches the apparatus as explained for claim 1 above.
Latta fails to teach wherein the at least one part of the head mounted display device comprises an electrochromic material, and wherein the opacity is adjusted via altering a charge to the electrochromic material; as claimed.
Border teaches the apparatus wherein the at least one part of the head mounted display device comprises an electrochromic material (para [0044] The electrically responsive material 39 can include, for example, a liquid crystal pi cell layer, a polymer stabilized liquid crystal layer, a switchable reflective material layer or an electrochromic layer), and wherein the opacity is adjusted via altering a charge to the electrochromic material (para [0044] the switchable viewing area 16 includes a series of rectangular regions that span the switchable area. FIG. 8 shows a schematic of a plurality of independently controllable switchable viewing areas 16 that are formed by the overlap of electrodes 36 and 38 and are controlled by the controller 32 connected by a series of wires 34 to a series of rectangular transparent electrodes 36 arranged across the display area and a single backplane transparent electrode 38 connected by control line 35. The electrodes 36 and 38 are separated by an electrically responsive material 39 that can be switched from a substantially opaque information state to a substantially transparent state or vice versa. Para [0067] The electrically responsive material 39 changes its optical state from a reflective state or an absorptive state to a transparent state in response to an applied electrical field provided by the controller 32 through the wires 34 to the electrodes 36.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Latta with the teachings of Border, because this will result in an improved head-mounted display that enables viewing of high quality image information with reduced motion sickness and improved viewing comfort for the user in response to a control signal (Border: para [0017]).

Regarding claim 3, Latta teaches the apparatus as explained for claim 1 above.
Latta fails to teach wherein the electrochromic material is selected from the group consisting of: a film and a layer deposited between two glass substrates; as claimed.
Border teaches the apparatus wherein the electrochromic material is selected from the group consisting of: a film and a layer deposited between two glass substrates (para [0067] The switchable array of regions includes two orthogonal one-dimensional arrays of transparent electrodes 36 are formed on the glass with an electrically responsive material 39 such as a liquid crystal pi cell layer, a polymer stabilized liquid crystal layer or an electrochromic layer located between each of the electrodes 36 in the array. The electrodes 36 can be controlled with a controller (or computer) 32 in a passive-matrix configuration as is well known in the display art. Alternatively, an active-matrix control method can be used, as is also known in the display art (not shown). In either the active- or the passive-matrix control method, the electrodes 36 are transparent, including for example indium tin oxide or zinc oxide. The electrically responsive material 39 changes its optical state from a reflective state or an absorptive state to a transparent state in response to an applied electrical field provided by the controller 32 through the wires 34 to the electrodes 36.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Latta with the teachings of Border, because this will result in an improved head-mounted display that enables viewing of high quality image information with reduced motion sickness and improved viewing comfort for the user in response to a control signal (Border: para [0017]).

Regarding claim 4, Latta teaches the apparatus of Claim 1, wherein the adjusting comprises adjusting the opacity of a plurality of wearable display device sections individually (para [0018] The transparent display 50 may be configured to visually augment an appearance of a physical environment to a user viewing the physical environment through the transparent display. For example, the appearance of the physical environment may be augmented by graphical content (e.g., one or more pixels each having a respective color and brightness) that is presented via the transparent display 50 .para [0040] The display system 46 of the first HMD device 34 may present a holographic object to the eyes of the first user 304 in the form of a virtual wizard 326 located on the table 320. Similarly, the display system of the second HMD device 42 may present the virtual wizard 326 to the eyes of the second user 308 such that the wizard appears located on the table 320. In this manner, FIG. 3 shows the room 300 as populated with the virtual wizard 326 that is positioned in the room according to the virtual environment 36 that is generated by the augmented reality display program 28 of the first HMD device 34 or second HMD device 42).

Regarding claim 11, Latta teaches a method, comprising: displaying information on at least one lens of a head mounted device (Fig 1, 34; para [0012]: a head-mounted display (HMD) device; Fig 2; para [0019] In one example, the transparent display 50 may include image-producing elements located within lenses 204 (such as, for example, a see-through Organic Light-Emitting Diode (OLED) display)); detecting at least one environmental characteristic associated with a user's surroundings (para [0023] The first HMD device 34 may also include an optical sensor system 58 that utilizes at least one outward facing sensor 212, such as an optical sensor. Outward facing sensor 212 may detect movements within its field of view, such as gesture-based inputs or other movements performed by a user or by a person or physical object within the field of view. Outward facing sensor 212 may also capture image information and depth information from a physical environment and physical objects within the environment. For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera. In some examples, outward facing sensor 212 may include one or more optical sensors for observing visible spectrum and/or infrared light from real-world lighting conditions in the physical environment. Such sensors may include, for example, a charge coupled device image sensor that may detect RGB ambient light and/or black and white ambient light); and a processor (para [0036] The first HMD device 34 may also include a processor 232 having a logic subsystem and a storage subsystem).
Latta fails to teach determining, whether the at least one environmental characteristic affects the visibility of the displayed information; and automatically adjusting, responsive to determining that the at least one environmental characteristic affects the visibility of the displayed information, an opacity of the at least one lens, wherein the automatically adjusting comprises: dynamically identifying an opacity threshold; and adjusting the opacity of the at least one lens up to the opacity threshold; as claimed.

Border teaches a method, comprising: displaying information on at least one lens of a head mounted device (para [0025] FIG. 6 is an illustration of a heads-up display in an embodiment of the invention with state detectors); detecting at least one environmental characteristic associated with a user's surroundings (para [0043] In an embodiment of the invention, the viewing state of the independently controllable switchable viewing areas 16 automatically switches from the information state to the transparent state and vice versa, in response to the control signal. The control signal is generated by circuitry (for example, circuits that can be part of the controller 9) in response to an external signal. A suitable external signal can be generated by a user-operated switch or from a sensor responsive to a variety of conditions, for example, the biological state of the user, the eye state of the user, a movement of the user, a position of the user, or the environment external to the user and the head-mounted display apparatus. An external signal can be initiated by a stimulus detected by external stimulus detector 6 attached to the head-mounted display 10 or detected by an external sensor that is connected to the head-mounted display 10 either by wires or by wireless (not shown in FIG. 6). A external signal can be provided to the controller 9 when the external stimulus detector 6 indicates that a detectable change has occurred that warrants a state change in one or more of the independently controllable switchable viewing areas 16);  determining, whether the at least one environmental characteristic affects the visibility of the displayed information (para [0043] A external signal can be provided to the controller 9 when the external stimulus detector 6 indicates that a detectable change has occurred that warrants a state change in one or more of the independently controllable switchable viewing areas 16); and automatically adjusting, responsive to determining that the at least one environmental characteristic affects the visibility of the displayed information, an opacity of the at least one lens, wherein the automatically adjusting comprises dynamically identifying an opacity threshold (para [0040] A transparent element transmits substantially all the incident light and an opaque element does not transmit incident light. An opaque element can be light-absorbing (e.g. black) or light reflective (e.g. a mirror). A semi-transparent element can transmit various amounts less than all but more than none of the light incident on the element, for example a semi-transparent element can transmit 10%, 30%, 50%, 70%, or 90% (= claimed opacity threshold) of the incident light. In one embodiment of the present invention, the controller 32 controls each of the independently controllable switchable viewing areas 16 to have any of a plurality of different levels of transparency. For example, the controller 32 can control the independently controllable switchable viewing area 16 to be 90%, 50%, or 10% transmissive depending on the control signal provided, for example the strength of an applied electric field to a selected material layer.); and adjusting the opacity of the at least one lens up to the opacity threshold (para [0040] For example, the controller 32 can control the independently controllable switchable viewing area 16 to be 90%, 50%, or 10% transmissive depending on the control signal provided, for example the strength of an applied electric field to a selected material layer. para [0043] In an embodiment of the invention, the viewing state of the independently controllable switchable viewing areas 16 automatically switches from the information state to the transparent state and vice versa, in response to the control signal. Fig 9A-Fig 9E).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Latta with the teachings of Border, because this will result in an improved head-mounted display that enables viewing of 

Regarding claim 12, Latta teaches the method as explained for claim 11 above.
Latta fails to teach wherein the at least one part of the head mounted display device comprises an electrochromic material, and wherein the opacity is adjusted via altering a charge to the electrochromic material; as claimed.
Border teaches the method wherein the at least one part of the head mounted display device comprises an electrochromic material (para [0044] The electrically responsive material 39 can include, for example, a liquid crystal pi cell layer, a polymer stabilized liquid crystal layer, a switchable reflective material layer or an electrochromic layer), and wherein the opacity is adjusted via altering a charge to the electrochromic material (para [0044] the switchable viewing area 16 includes a series of rectangular regions that span the switchable area. FIG. 8 shows a schematic of a plurality of independently controllable switchable viewing areas 16 that are formed by the overlap of electrodes 36 and 38 and are controlled by the controller 32 connected by a series of wires 34 to a series of rectangular transparent electrodes 36 arranged across the display area and a single backplane transparent electrode 38 connected by control line 35. The electrodes 36 and 38 are separated by an electrically responsive material 39 that can be switched from a substantially opaque information state to a substantially transparent state or vice versa. Para [0067] The electrically responsive material 39 changes its optical state from a reflective state or an absorptive state to a transparent state in response to an applied electrical field provided by the controller 32 through the wires 34 to the electrodes 36.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Latta with the teachings of Border, because this will result in an improved head-mounted display that enables viewing of high quality image information with reduced motion sickness and improved viewing comfort for the user in response to a control signal (Border: para [0017]).

Regarding claim 13, Latta teaches the method of Claim 11, wherein the adjusting comprises adjusting the opacity of a plurality of wearable display device sections individually (para [0018] The transparent display 50 may be configured to visually augment an appearance of a physical environment to a user viewing the physical environment through the transparent display. For example, the appearance of the physical environment may be augmented by graphical content (e.g., one or more pixels each having a respective color and brightness) that is presented via the transparent display 50 .para [0040] The display system 46 of the first HMD device 34 may present a holographic object to the eyes of the first user 304 in the form of a virtual wizard 326 located on the table 320. Similarly, the display system of the second HMD device 42 may present the virtual wizard 326 to the eyes of the second user 308 such that the wizard appears located on the table 320. In this manner, FIG. 3 shows the room 300 as populated with the virtual wizard 326 that is positioned in the room according to the virtual environment 36 that is generated by the augmented reality display program 28 of the first HMD device 34 or second HMD device 42).

Regarding claim 20, Latta teaches a product, comprising: a storage device having code stored therewith, the code being executable by a processor (para [0036] The first HMD device 34 may also include a processor 232 having a logic subsystem and a storage subsystem) and comprising: code that displays information on at least one lens of a head mounted device (para [0019]: In one example, the transparent display 50 may include image-producing elements located within lenses 204 (such as, for example, a see-through Organic Light-Emitting Diode (OLED) display).); ; code that detects at least one environmental characteristic associated with a user's surroundings (para [0023] The first HMD device 34 may also include an optical sensor system 58 that utilizes at least one outward facing sensor 212, such as an optical sensor. Outward facing sensor 212 may detect movements within its field of view, such as gesture-based inputs or other movements performed by a user or by a person or physical object within the field of view. Outward facing sensor 212 may also capture image information and depth information from a physical environment and physical objects within the environment. For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera. In some examples, outward facing sensor 212 may include one or more optical sensors for observing visible spectrum and/or infrared light from real-world lighting conditions in the physical environment. Such sensors may include, for example, a charge coupled device image sensor that may detect RGB ambient light and/or black and white ambient light).
Latta fails to teach, code that determines, whether the at least one environmental characteristic affects the visibility of the displayed information; and code that automatically adjusts, responsive to determining that the at least one environmental characteristic affects the visibility of the displayed information, an opacity of the at least one lens, wherein the code that automatically adjusts comprises: code that dynamically identifies an opacity threshold; and code that adjusts the opacity of the at least one lens up to the opacity threshold; as claimed.
Border teaches an apparatus comprising a head mounted display device (para [0025] FIG. 6 is an illustration of a heads-up display in an embodiment of the invention with state detectors) having at least one lens (para [0042] the head-mounted display 10 including one or more lens areas 12 with display areas 15); detect at least one environmental characteristic associated with a user's surroundings (para [0043] In an embodiment of the invention, the viewing state of the independently controllable switchable viewing areas 16 automatically switches from the information state to the transparent state and vice versa, in response to the control signal. The control signal is generated by circuitry (for example, circuits that can be part of the controller 9) in response to an external signal. A suitable external signal can be generated by a user-operated switch or from a sensor responsive to a variety of conditions, for example, the biological state of the user, the eye state of the user, a movement of the user, a position of the user, or the environment external to the user and the head-mounted display apparatus. An external signal can be initiated by a stimulus detected by external stimulus detector 6 attached to the head-mounted display 10 or detected by an external sensor that is connected to the head-mounted display 10 either by wires or by wireless (not shown in FIG. 6). A external signal can be provided to the controller 9 when the external stimulus detector 6 indicates that a detectable change has occurred that warrants a state change in one or more of the independently controllable switchable viewing areas 16); determine whether the at least one environmental characteristic affects the visibility of the displayed information (para [0043] A external signal can be provided to the controller 9 when the external stimulus detector 6 indicates that a detectable change has occurred that warrants a state change in one or more of the independently controllable switchable viewing areas 16); and automatically adjust, responsive to determining that the at least one environmental characteristic affects the visibility of the displayed information, an opacity of the at least one lens, wherein the code that automatically adjusts comprises: code that dynamically identifies an opacity threshold (para [0040] A transparent element transmits substantially all the incident light and an opaque element does not transmit incident light. An opaque element can be light-absorbing (e.g. black) or light reflective (e.g. a mirror). A semi-transparent element can transmit various amounts less than all but more than none of the light incident on the element, for example a semi-transparent element can transmit 10%, 30%, 50%, 70%, or 90% (= claimed opacity threshold) of the incident light. In one embodiment of the present invention, the controller 32 controls each of the independently controllable switchable viewing areas 16 to have any of a plurality of different levels of transparency. For example, the controller 32 can control the independently controllable switchable viewing area 16 to be 90%, 50%, or 10% transmissive depending on the control signal provided, for example the strength of an applied electric field to a selected material layer.); and code that adjusts the opacity of the at least one lens up to the opacity threshold (para [0040] For example, the controller 32 can control the independently controllable switchable viewing area 16 to be 90%, 50%, or 10% transmissive depending on the control signal provided, for example the strength of an applied electric field to a selected material layer. para [0043] In an embodiment of the invention, the viewing state of the independently controllable switchable viewing areas 16 automatically switches from the information state to the transparent state and vice versa, in response to the control signal. Fig 9A-Fig 9E).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Latta with the teachings of Border, because this will result in an improved head-mounted display that enables viewing of high quality image information with reduced motion sickness and improved viewing comfort for the user in response to a control signal (Border: para [0017]).

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. Remarks on page 7 regarding claim 1, 4, 11, 13 and 20 are not persuasive because remarks fails to identify which particular claim limitation is not taught by prior art and specifically why prior art does not teach the amended claim automatically switches from the information state to the transparent state and vice versa, in response to the control signal. Fig 9A-Fig 9E). Thus applicant’s remarks are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PREMAL R PATEL/Primary Examiner, Art Unit 2623